Order entered June 5, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00154-CR
                                    No. 05-13-00155-CR
                                    No. 05-13-00156-CR
                                    No. 05-13-00157-CR
                                    No. 05-13-00158-CR
                                    No. 05-13-00159-CR
                                    No. 05-13-00160-CR
                                    No. 05-13-00161-CR

                             PAUL ALLAN KELSO, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
Trial Court Cause Nos. 199-81173-2012, 199-81708-2012, 199-81710-2012, 199-82219-2012,
            199-82906-2012, 199-82218-2012, 199-81709-2012, 199-82220-2012

                                         ORDER
        We GRANT Official Court Reporter Sheri J. Vecera’s May 31, 2013 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due on July 1,

2013.


                                                    /s/   LANA MYERS
                                                          JUSTICE